On appeal from the United States District Court for the District of Columbia. The District Court dismissed for lack of standing, 666 F. Supp. 2d 123, 127-131, and n. 10 (DC 2009), so it did not enter “any interlocutory or final judgment, decree, or order upon the validity of the appointment and continuance in office of the Secretary of State under article I, section 6, clause 2, of the Constitution.” Joint Resolution on Compensation and Other Emoluments Attached to the Office of Secretary of State, § 1(b)(3)(A), Pub. L. 110-455, 122 Stat. 5036, note following 5 U.S.C. § 5312. The appeal is therefore dismissed for want of jurisdiction.
Same case below, 666 F. Supp. 2d 123.